EXHIBIT 10.14

 

LOGO [g660184g96b77.jpg]

March 14, 2013

Kumars (Christopher) Akhavan

 

 

 

 

 

  Re: Offer of Employment

Dear Christopher:

This offer of employment replaces previous offer sent to you dated March 7,
2013. Glu Mobile Inc. (the “Company”) is pleased to offer you a full-time
regular exempt position with the Company as President of Publishing reporting to
me. We would like your employment to begin on April 22, 2013 (the “Start Date”)
or such later Start Date as may be mutually agreeable. We are pleased to find
someone with your vision and commitment to work as an integral part of our team.
This offer is contingent on the Company’s satisfactory acceptance of reference
and background checks.

You will be entitled to receive a biweekly salary of $10,000 (equal to a
$260,000 annual salary) (the “Base Salary”) to be paid in accordance with the
Company’s normal payroll procedures.

You will also be eligible to participate in a Company bonus plan for the
Company’s 2013 fiscal year (the “Bonus Plan”). Payments under the Bonus Plan
will be based on the achievement of specific Company objectives related to the
financial performance of the Publishing organization under your supervision (the
“Objectives”). The Bonus Plan will have a target payout of 100% of your annual
Base Salary if you achieve the Objectives at the target level, with the
opportunity for a payout of up to 200% of your annual Base Salary for
achievement of the Objectives significantly in excess of the target level, with
any such bonus payment under the Bonus Plan prorated for the 2013 fiscal year
based on your Start Date. The specific Objectives will be determined by me and
the Company’s Chief Financial Officer, after consultation with you, after your
Start Date and, if required, will be approved by the Company’s Board or a
committee of the Company’s Board.

We will recommend that the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) grant you an option to purchase up to
300,000 shares of the common stock of the Company at the then current fair
market value, which will be the closing price of the Company’s common stock on
The NASDAQ Global Market on the date of grant. We expect that the Compensation
Committee will grant you your option on the second Tuesday of the month
following your Start Date; accordingly, if your Start Date is April 22, 2013
then we would expect that your stock option would be granted to you on May 14,
2013. Your stock option will vest over four years, with 25% of the total number
of shares subject to the option vesting on the one-year anniversary of the date
of grant and the remainder vesting in equal installments on the monthly date of
grant anniversary each month thereafter. All stock options issued to you shall
be governed by the terms and conditions of the Company’s 2008 Equity Inducement
Plan or 2007 Equity Incentive Plan (as applicable) and Stock Option Agreement,
which agreement will be executed by you and the Company upon Compensation
Committee approval of the grant of the stock options hereunder.

 

LOGO [g660184g62i30.jpg]



--------------------------------------------------------------------------------

We will also recommend to the Compensation Committee that it approve the
following severance arrangement in the event that your employment with the
Company is terminated without Cause or as a result of an Involuntary Termination
at any time within 12 months after a Change of Control, and you deliver to the
Company a signed general release of claims: receipt of (i) six months of your
then-current annual base salary, (ii) 50% of your annual bonus for such calendar
year, based on your target potential bonus (not the amount actually payable),
(iii) an additional 36 months of vesting with respect to each of your
then-outstanding and not fully vested equity awards and (iv) up to six months of
continuation coverage for you (and any eligible dependents) pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985.

“Cause” means (i) your committing of an act of gross negligence, gross
misconduct or dishonesty, or other willful act, including misappropriation,
embezzlement or fraud, that materially adversely affects the Company or any of
the Company’s customers, suppliers or partners, (ii) your personal dishonesty,
willful misconduct in the performance of services for the Company, or breach of
fiduciary duty involving personal profit, (iii) your being convicted of, or
pleading no contest to, any felony or misdemeanor involving fraud, breach of
trust or misappropriation or any other act that the Company’s Board reasonably
believes in good faith has materially adversely affected, or upon disclosure
will materially adversely affect, the Company, including the Company’s public
reputation, (iv) any material breach of any agreement with the Company by you
that remains uncured for 30 days after written notice by the Company to you,
unless that breach is incapable of cure, or any other material unauthorized use
or disclosure of the Company’s confidential information or trade secrets
involving personal benefit or (v) your failure to follow the lawful directions
of the Company’s chief executive officer, in the scope of your employment unless
you reasonably believe in good faith that these directions are not lawful and
notify the chief executive officer of the reasons for your belief.

“Involuntary Termination” means your resignation of employment from the Company
expressly based on the occurrence of any of the following conditions, without
your informed written consent, provided, however, that with respect to each of
the following conditions, you must (a) within 90 days following its occurrence,
deliver to the Company a written notice explaining the specific basis for your
belief that you are entitled to terminate your employment due to an Involuntary
Termination and (b) give the Company an opportunity to cure any of the following
within 30 days following delivery of such notice and explanation (i) a material
reduction in your duties, position or responsibilities, or your removal from
these duties, position and responsibilities, unless you are provided with a
position of substantially equal or greater organizational level, duties,
authority and compensation; provided, however, that a change of title, in and of
itself, or a reduction of duties, position or responsibilities solely by virtue
of the Company’s being acquired and made part of a larger entity will not
constitute an “Involuntary Termination,” (ii) a greater than 15% reduction in
your then-current annual base compensation that is not applicable to the
Company’s other executive officers, or (iii) a relocation to a facility or a
location more than 30 miles from your then-current location of employment.

 

2



--------------------------------------------------------------------------------

“Change of Control” means the closing of (i) a merger or consolidation in one
transaction or a series of related transactions, in which the Company’s
securities held by the Company’s stockholders before the merger or consolidation
represent less than 50% of the outstanding voting equity securities of the
surviving corporation after the transaction or series of related transactions,
(ii) a sale or other transfer of all or substantially all of the Company’s
assets as a going concern, in one transaction or a series of related
transactions, followed by the distribution to the Company’s stockholders of any
proceeds remaining after payment of creditors or (iii) a transfer of more than
50% of the Company’s outstanding voting equity securities by the Company’s
stockholders to one or more related persons or entities other than the Company
in one transaction or a series of related transactions.

In addition, we are offering you a signing bonus of $100,000, less applicable
payroll taxes (the “Signing Bonus”). The Signing Bonus will be paid to you in
equal monthly installments over the course of your first year of employment with
the Company – that is, the initial 1/12th of your Signing Bonus will be paid to
you in your first paycheck following the one-month anniversary of your Start
Date, the next 1/12th of your Signing Bonus will be paid to you in your first
paycheck following the two-month anniversary of your Start Date and so on until
the final installment of your Signing Bonus is paid in your first paycheck
following the one-year anniversary of your Start Date. If your employment with
the Company (or any affiliate of the Company) ends for any reason other than
death, disability or reduction in force before the first anniversary of your
Start Date, (1) the Company will have no obligation to pay to you any portion of
your Signing Bonus which is unpaid on the date of your termination of employment
with the Company (or any affiliate of the Company) and (2) you agree that you
will repay to the Company the portion of the Signing Bonus that you already have
received in full immediately upon termination. In addition, if your employment
with the Company terminates for any reason other than death, disability or
reduction in force between the first and second anniversaries of your Start
Date, you will repay to the Company the Signing Bonus on a pro-rata basis (based
on the number of months employed since your Start Date) immediately upon
termination (e.g., if your employment with the Company terminates for any reason
other than death, disability or reduction in force fifteen months after your
Start Date, you would be required to repay 9/24ths of your Signing Bonus). If
you are obligated to repay the Signing Bonus, in part or in full, you authorize
the Company to deduct all or any portion of the amount owed from your final
paycheck

As a Company employee, you will also be eligible to receive certain employee
benefits, as modified by the Company from time to time, including medical,
dental, and vision insurance coverage; sixteen days personal time off per year,
plus such additional holiday time as is provided to the Company’s other regular
employees; this currently includes the period between Christmas and New Year’s
Day.

Your employment with the Company is for no specified period and constitutes an
“AT-WILL” employment arrangement. As a result, you are free to resign at any
time, with or without notice, for any reason or for no reason. Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without notice and with or without cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of the Start Date, or our employment relationship with you may
be terminated.

As a condition of your employment, you will be required to sign and comply with
the Employee Proprietary Information and Inventions Agreement, a copy of which
is attached hereto as Exhibit A. In addition, you agree that you will not engage
in any other employment, occupation, consulting or other business activity
related to the business in which the Company is now involved or becomes involved
during the term of your employment, nor will you engage in any activities that
conflict with your obligations to the Company.

 

3



--------------------------------------------------------------------------------

This letter, along with the Employee Proprietary Information and Information
Agreement, sets forth the terms and conditions of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed both by an officer of the Company and you.

 

4



--------------------------------------------------------------------------------

To accept the Company’s offer of employment, please sign and date this letter in
the space provided below and return it to me no later than March 15, 2013.

We believe Glu Mobile is poised to achieve great success. We anticipate that you
will be a critical component of that success. We look forward to working with
you.

 

Sincerely, GLU MOBILE INC.      /s/ Niccolo de Masi Niccolo de Masi, President &
CEO

 

 

ACCEPTED AND AGREED TO

this 16th day of March 2013

  /s/ Kumars (Christopher) Akhavan   Kumars (Christopher) Akhavan

 

5



--------------------------------------------------------------------------------

EXHIBIT A

GLU MOBILE INC.

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

This Proprietary Information and Inventions Agreement (the “Agreement”) is made
and entered into this 16th day of March 2013 by and between GLU MOBILE INC., a
Delaware corporation (the “Company”), and Kumars (Christopher) Akhavan (the
“Employee”), and confirms the parties’ mutual understanding with respect to the
subject matter hereof, and constitutes a material part of the consideration for
Employee’s employment and/or continued employment with the Company.

1. Confidential Information.

a. Definition. Employee acknowledges and agrees that Employee has obtained or
may now or hereafter obtain from the Company certain of the Company’s
confidential information, in whatever form, which includes, but is not limited
to, all of the Company’s (i) past, present and future research, (ii) business,
development and marketing plans, (iii) customer lists and customer
relationships, (iv) prices (except where publicly disclosed by the Company) and
pricing strategies, (v) secret inventions, processes, methods and
specifications, (vi) compilations of information (including, without limitation,
studies, records, reports, drawings, memoranda, drafts and any other related
information), (vii) trade secrets, (viii) product development proposals, and
(ix) other ideas, concepts, strategies, designs, suggestions and recommendations
relating, without limitation, to any of the foregoing or to any product
developed or proposed to be developed by the Company or by the Employee and/or
others for the Company (collectively, the “Confidential Information”).
“Confidential Information” does not include any of the foregoing items which: i)
at the time of disclosure was known to Employee free of any confidentiality
obligations; and ii) has become publicly and widely known and made generally
available through no wrongful act of Employee or of others who were under
confidentiality obligations as to the information involved.

b. Non-Disclosure and Return of Confidential Information. Employee hereby
acknowledges and agrees that the Company is the owner of all of the Confidential
Information, as defined in Paragraph 1(a) of this Agreement, and all copyrights,
trade secrets, patents, trademarks and all other intellectual or industrial
property rights contained in, or associated with, any or all such Confidential
Information. Employee shall not disclose to any other person, firm, corporation
or other entity any of the Company’s Confidential Information, or use any such
Confidential Information for any purpose whatsoever, except as authorized in
writing by the Company, and the Employee shall not, and shall not attempt to,
reverse engineer, decompile or disassemble any of the Company’s Products without
the Company’s prior written consent. Employee hereby acknowledges and agrees
that the unauthorized use or disclosure of any of the Company’s Confidential
Information or any of the Company’s intellectual or industrial property rights,
constitute unfair competition under applicable law, and Employee shall not at
any time during the term of this Agreement or thereafter engage in any such
unfair competition with respect to the Company. Employee agrees that all
Confidential Information are and shall remain the Company’s property. Except in
the course of providing services to the Company as an Employee, Employee agrees
that Confidential Information shall not be copied by Employee without the
Company’s prior written consent, and shall not be removed from the Company’s
premises without the Company’s prior written consent. Employee agrees that all
Confidential Information shall be returned to the Company, along with any and
all copies, immediately upon request therefore, or upon the termination of
Employee’s employment with the Company, whichever is first to occur.

 

6



--------------------------------------------------------------------------------

c. Previous Employer’s Proprietary Information. During the course of employment
with the Company, or at any other time, Employee shall not wrongfully use or
disclose to the Company any proprietary information or trade secrets of
Employee’s former employer(s). Employee shall not bring onto the Company’s
premises any such information without first obtaining the express written
consent of such former employer(s).

d. Third Party’s Information. Employee acknowledges that the Company has
received and may hereafter receive certain proprietary information from one or
more third parties to which the Company is subject to a duty of non-disclosure
and to restrictions on the use thereof. Employee agrees that the Employee owes
the Company and any such third party, during the term of employment with the
Company and thereafter, a duty to hold all such information in the strictest
confidence, and Employee shall not disclose any such third party proprietary
information or any portion thereof to any person, firm, corporation or other
entity, or make use of such third party proprietary information in any way
without the Company’s and the third party’s prior written consent.

2. Inventions.

a. Ownership. All designs, processes, methods, formulas, techniques, artwork,
brochures, manuals, products, procedures, programs, drawings, notes, documents,
information, materials, discoveries and inventions (the “Designs and
Inventions”) made, conceived or developed by Employee alone or with others which
(i) result from or relate to any and all work performed by Employee for the
Company (the “Work”), (ii) may be disclosed to Employee by the Company while
Employee performs any such Work, (iii) use or have used equipment, supplies,
facilities or trade secret or confidential information of the Company’s,
(iv) relate at the time of conception or reduction to practice thereof to the
business of the Company or to its actual or demonstrably anticipated research
and development, or (v) use or have used the hours for which Employee is
compensated by the Company, shall be the sole property of the Company, shall be
considered “works made for hire” (as that term is defined under the United
States Copyright Act, as amended), and shall be assigned to the Company
immediately upon conception or development; provided, however, that any Design
and Invention that does not meet any of the foregoing conditions shall not be
deemed to be assigned by Employee to the Company hereunder. The Company shall
have the sole right to determine the method of protection for any Designs and
Inventions, which are owned by, or assigned to, the Company pursuant to this
Paragraph 2(a), including the right to keep the same as trade secrets, to file
and execute patent applications thereon, to use and disclose the same without
prior patent applications, to file registrations for copyright or trademark
thereon in the Company’s own name or to follow any other procedure that the
Company deems appropriate. Employee shall (i) disclose promptly to the Company
in writing all such Designs and Inventions that are within the scope of this
Paragraph 2(a); and (ii) provide the Company, at the Company’s expense, with all
assistance, and take all other actions, including the execution, delivery and
filing of all applications, deeds of assignment, instruments and other
documents, as reasonably requested by the Company, in order to permit the
Company to obtain patents and/or register copyrights or trademarks, as the case
may be, or otherwise to perfect and/or protect the Company’s ownership of all
rights, title and interests in and to all such Designs and Inventions. Employee
hereby grants to the Company an irrevocable power of attorney to apply for and
to execute such applications and deeds of assignment of any patent, copyright,
trademark or other intellectual property right, in Employee’s name, as the
Company, in its sole discretion, determines to be necessary or appropriate to
perfect and/or protect the Company’s ownership of all rights, title and
interests in and to all such Designs and Inventions. Employee’s obligations
under this Paragraph 2(a) with respect to such Designs and Inventions shall
survive the termination of Employee’s employment by the Company.

 

7



--------------------------------------------------------------------------------

b. Exemptions. Notwithstanding the provisions of Paragraph 3(a) of this
Agreement, nothing herein shall obligate Employee to assign to the Company any
inventions, or any rights therein, which fully qualify under the provisions of
Section 2870 of the California Labor Code which provides as follows:

Invention on Own Time—Exemption from Agreement

a. Any provision in any employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to any invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

b. To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

c. Previous Inventions. As a matter of record, Employee hereby certifies that
attached hereto as Exhibit A is a complete and accurate list of all inventions
and/or improvements relevant to the subject matter of this Agreement which have
been made or conceived or first reduced to practice by Employee, alone or
jointly with others, prior to the date of Employee’s employment by the Company
or any affiliate of the Company, which such inventions and/or improvements
Employee desires not to be covered by this Agreement. IF EMPLOYEE FAILS TO
ATTACH SUCH A LIST TO THE AGREEMENT, THEN SUCH OMISSION SHALL CONSTITUTE A
REPRESENTATION BY EMPLOYEE THAT THERE ARE NO SUCH INVENTIONS AND/OR IMPROVEMENTS
AT THE TIME OF SIGNING THIS AGREEMENT.

d. Subsequent Inventions. Employee understands and agrees that all designs and
inventions reduced to practice following the termination of Employee’s
employment shall be presumed to have been conceived during Employee’s employment
with the Company and with the use of the Company’s confidential or trade secret
information, but such presumption may be overcome by a showing that such design
or invention was conceived after such employment and without the use of any such
information.

3. Pre-existing Obligation.

Employee represents and warrants that Employee is not under any pre-existing
obligation(s) inconsistent with the provisions of this Agreement, and has not
and will not enter into any contract which conflicts with, or would, if
performed by Employee, cause a breach of, this Agreement.

 

8



--------------------------------------------------------------------------------

Non-Solicitation of Employees/Consultants. During Employee’s employment with the
Company and for a period of one (1) year thereafter, Employee will not directly
or indirectly solicit away employees or consultants of the Company for
Employee’s own benefit or for the benefit of any other person or entity.

Non-Solicitation of Suppliers/Customers. During and after the termination of
Employee’s employment with the Company, Employee will not directly or indirectly
solicit or otherwise take away customers or suppliers of the Company if, in so
doing, Employee accesses, uses or discloses any trade secrets or proprietary or
confidential information of the Company. Employee acknowledges and agrees that
the names and addresses of the Company’s customers and suppliers, and all other
confidential information related to them, including their buying and selling
habits and special needs, whether created or obtained by, or disclosed to
Employee during Employee’s employment, constitute trade secrets or proprietary
or confidential information of the Company.

4. Injunctive Relief.

Employee acknowledges that a remedy at law for any breach of this Agreement
would be inadequate relief, and Employee therefore agrees that the Company shall
be entitled to injunctive relief, among other remedies, in case of any such
breach or threatened breach by Employee.

5. Survival of Terms.

The provisions of paragraphs 1, 2, 4, 5, and 7 and shall survive the termination
of Employee’s employment with the Company, and no such termination shall relieve
Employee from liability for any breach of this Agreement.

6. Indemnities.

Each party shall indemnify, defend and hold harmless the other party against and
in respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies that the other party shall
incur or suffer by reason of any breach of this Agreement by the indemnifying
party.

7. Attorneys’ Fees.

If any legal action is brought for the enforcement of this Agreement, or because
of an alleged dispute, breach, default of misrepresentation in connection with
any of the provisions of this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action, in addition to any other relief to which that party may be
entitled.

 

9



--------------------------------------------------------------------------------

8. Governing Law.

This Agreement shall be governed by the laws of California, without giving
effect to the principles of conflicts of law.

9. Severability.

If any term or provision of this Agreement shall be held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected and each other term and provision of this Agreement shall be valid to
the fullest extent permitted by law.

10. Headings.

The paragraph headings contained in this Agreement are for reference only and
shall not be considered as substantive parts of the Agreement.

11. Entire Agreement; Modification; Waiver.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter contained herein and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties.
No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties. No waiver of any of the provisions
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver. No waiver shall be binding unless executed in writing by the party
making the waiver.

12. Binding Effect.

This Agreement shall be binding on and shall inure to the benefit of the parties
to it and their respective heirs, legal successors, representatives and assigns.

13. Attorney Review.

Employee agrees that he or she has read and understands the terms of this
Agreement, and that Employee is entering into the same voluntarily and without
duress. Employee acknowledges that he or she has consulted with an attorney of
the Employee’s own choosing, or has had a reasonable opportunity to do so,
concerning Employee’s rights, duties and obligations under the terms of this
Agreement. The rule of construction that any uncertainties or ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendment or modification hereto.

IN WITNESS WHEREOF, the parties have duly executed this Proprietary Information
and Inventions Agreement as of the date and year first written above.

 

GLU MOBILE INC.       EMPLOYEE By:    /s/ Niccolo de Masi      

/s/ Kumars (Christopher) Akhavan

   Niccolo de Masi, President & CEO       Kumars (Christopher) Akhavan

 

10